Citation Nr: 1123825	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-28 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for back pain. 

3.  Entitlement to service connection for cervical corpectomy. 

4.  Entitlement to service connection for bunions. 

5.  Entitlement to service connection for a groin disorder with scrotal sonogram. 

6.  Entitlement to service connection for diverticulum. 

7.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

This matter arises from January and July 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia South Carolina, which denied service connection for back, neck, hypertension, bunion, and groin disorders, diverticulum, and posttraumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  Evidence of hypertension was not shown in service; nor was it not shown within one year of service discharge; and no probative and competent evidence has been received which links or relates hypertension to the Veteran's service.

2.  Evidence of a cervical spine disability or chronic back pain disorder was not shown in service; nor was it not shown within one year of service discharge; and no probative and competent evidence has been received which links or relates a cervical spine disability or chronic back pain disorder to the Veteran's service.

3.  Evidence of a groin disorder was not shown in service, and no probative and competent evidence has been received which links or relates a groin disorder to the Veteran's period of service.  

4.  Evidence of bunions was not shown in service, and no probative and competent evidence has been received which links or relates bunions to the Veteran's service.  

5.  Evidence of diverticulum was not shown in service; nor was it not shown within one year of service discharge; and no probative and competent evidence has been received which links or diverticulum to the Veteran's service.  

6.  Evidence of an acquired psychiatric disorder to include PTSD was not shown in service; nor was it not shown within one year of service discharge; and no probative and competent evidence has been received which links or relates an acquired psychiatric disorder to include PTSD to the Veteran's service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A cervical spine disorder was not incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Chronic back pain was not incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Bunions were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2010).

5.  A groin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2010).

6.  A scrotal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2010).

7.  An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims for service connection for back, neck, hypertension, bunions, groin and scrotal disorders in July 2006 and for PTSD in February 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in September 2006, and February and September 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
 
During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in September 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His active duty service treatment records, Social Security Administration (SSA) disability record, VA treatment records, and identified private treatment records have been obtained and associated with his claims file.  

While VA has not afforded the Veteran a comprehensive medical examination relating to his claims of service connection for back, neck, hypertension, bunions, groin and scrotal disorders and for an acquired psychiatric disorder to include PTSD, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met in this case because there is no competent evidence providing any indication that back, neck, hypertension, bunions, groin and scrotal disorders are related to service.  Therefore, a VA examination to evaluate these claimed disabilities is not warranted.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative joint disease, hypertension, and psychosis may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in 'combat with the enemy'. See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and the alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be credible and 'consistent with circumstances, conditions or hardships of service.' See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and that testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the Veteran was not engaged in combat, corroborative evidence of his claimed in-service stressors must be introduced.

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Thus, one element necessary to establish entitlement to service connection for PTSD in this case, is determining whether there is competent evidence of record corroborating the Veteran's allegation that he witnessed a suicide in service.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Since personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

Service treatment records (STR), including a January 1969 enlistment, March 1971 separation, and July 1977 reserve enlistment examination reports, are negative for any orthopedic, psychiatric, genitourinary, or cardiac disorders.  In a December 1970 service treatment note, the Veteran complained of pain with purulent drainage.  The diagnosis was ingrown hair.  In a subsequent December 1970 STRs dated up to 10 days later, the examiner noted the Veteran had cellulitis at the inguinal area.  

In a post-service March 1976 referral for partial hospitalization form, the Veteran reported he feels withdrawn and that people were talking about him.  It was noted he was obsessed with things he had done in the past and feels that someone is out to hurt him.  The noted diagnosis was paranoid schizophrenia. 

In a July 1978 private treatment record, the nurse noted that the Veteran's wife persuaded him to come in as he has an alcohol problem. 

In a March 1980 private treatment record, the Veteran reported that his problem with alcohol and weed started about 10 years previously while he was in the Navy.  He stated he thought he could help himself, but it did not work out so he needs some help.  

In a March 1986 private treatment note, the Veteran was noted to be self-referred for evaluation and treatment for alcohol dependence.  The Veteran stated he drinks almost every weekend for the past fifteen to sixteen years.  He also reported he had possible hypertension.  

A June 1995 Mary Black Memorial Hospital discharge note indicates a diagnosis of diverticulitis and a secondary diagnosis of hypertension.  An August 1995 pathology report noted no pathologic abnormality. 

In a November 1996 private treatment record, A. R. M., M.D., reported a diagnosis of hypertension.  

Ina  November 1998 private treatment record, the examiner noted that the Veteran has a previous medical history of surgery for diverticulitis and had 15 inches of his colon removed.  The Veteran reported he has been feeling well with no problems and his stomach was not bothering him.  

In a July 2001 private treatment record, the Veteran reported feeling fatigued and stressed. The examiner diagnosed depression.  

In a January 2002 private treatment note, the Veteran complained of right testicular discomfort and A. R. M., M.D., diagnosed epididymitis. 

In a February 2002 private treatment record, the Veteran complained of some low back pain from time to time with stiffness.  A. R. M., M.D., noted that he had mild tightness in the lower lumbar back just about the SI level L5, S1, and lumbar flexion of 80 degrees.  The physician diagnosed lumbago.  

In a June 2002 private treatment note, the Veteran complained of back pain when he bends over.  Upon examination, the physician noted tightness and spasm in the lower lumbar back with decreased lumbar flexion, and diagnosed lumbar disc disorder.  The examiner noted that lumbar spine films were negative.   

An October 2002 CT scan of the lumbar spine was negative for herniated nucleus pulposus or acquired spinal stenosis, but noted that the canal is slightly small at L3-L4 secondary to congenitally short pedicles. 

In a February 2004 private treatment record the Veteran complained of neck pain.  The diagnosis was cervical radiculopathy, right. 

In private treatment records dated through July 2004 by A. R. M., M.D., the Veteran continued to complain of back and groin pain.  In a July 2004 note, the Veteran stated the aching in his groin area started about 6 months prior. 

In a September 2006 private treatment record from Upstate Surgical Associates, the Veteran denied any psychiatric problems. 

In private treatment records dated through October 2006 from Upstate Surgical Associates, the Veteran's digestive system continued to be monitored through colonoscopies and had multiple findings of polyps. 

In a March 2007 statement, the Veteran reported that his stressors included witnessing a sailor commit suicide by drowning and another sailor cut his wrist while he was in basic training.  He reported that he tried to put the incidents out of his mind and that these attributed to his drinking problem.  He stated he became very angry and somewhat out of control at time.  He did not know how to handle these types of situations because he had never experienced anything similar before he entered basic training.  He indicated he began to drink heavily after these incidents and started going to mental health treatment when he was in the Navy Reserves. 

In a June 2007 Independent Medical Evaluation for SSA purposes, the Veteran reported he served two years of active duty and two years in the naval reserves receiving an honorable discharge.  He reported problems adjusting to being unable to work as well as to pain and the multiple lifestyle changes that have transpired in his life.  He explained that he always worked hard and steady and now he struggles with feelings of loss and feeling out of place.  He worries that people perceive him as lazy.  He described symptoms of anxiety and loss of his previous lifestyle as well as a loss of interest in people and activities previously enjoyed.  He feels sad and down-heartened and described dysphoric mood with reduced pleasure in living.  The examiner noted that he was admitted to the psychiatry unit at Spartanburg Regional Hospital in 1978 and later followed up in treatment at the mental health center.  He reported he used to have a drinking problem, but according to the Veteran and his wife he has not consumed alcohol since 1997.  The Veteran described a reduced interest in participation in social activities due to pain.  After a mental health examination, the examiner diagnosed adjustment disorder with depressed mood, and somatoform disorder (pain disorder associated with both psychological factors and a general medical condition).  

In a July 2007 VA progress note, the Veteran indicated he hurt his back lifting ramps to get machinery on his truck. 

During an August 2007 VA skin evaluation, the Veteran reported recurring groin pain.  It was noted that while in-serve he was treated for an "ingrown hair" on the scrotum.  The Veteran reported that his pain returned in 1978 and that he has a mild ache in his groin area at least two times per week, for about 15 minutes.  Upon examination, his genitalia appeared grossly normal, with the right testable slightly tender compared to the left, but otherwise normal, no masses, normal size, and no inguinal hernia.  The examiner reported that the Veteran claims that his recurrent groin pain is secondary to the infected groin folliculitits that he experienced while service in the military.  The examiner opined that it is highly unlikely as the Veteran has no ongoing skin condition in his groin area.  The examiner also indicated that the tender right testicle is also unlikely to be related to an infection and that it is possible that the discomfort that he has experienced is referred pain from spinal stenosis.  It is less likely than not that the Veteran's any symptoms of groin pain are related to any medical condition that he experienced while serving in the military. 

During a January 2009 RO hearing the Veteran testified he was diagnosed with hypertension in 1994 and that prior to that his blood pressure would fluctuate.  He reported he was told that during his period of service.  The Veteran further reported that no one has linked his hypertension to his service.  The Veteran reported that he has degenerative disc disease that aches all the time and down his leg.  He reported this began in 1994 when he fell off a porch and that it got worse in 2005.  The Veteran reported he did not injure his back in the service and that he did not have any back injury until 1994.  The Veteran indicated that his neck pain started in 1997, and that it may be due to the fall from his porch in 1994.  The Veteran indicated that he started having bunions while he was in boot camp in the Navy.  He reported he never went to sick call and that he did not receive treatment for his feet until 1979, but that the records from that time are unavailable.  The Veteran indicated he has no current problem with his bunions.  The Veteran stated he has never been diagnosed with PTSD, and that he thinks he has PTSD because he saw a gang fight in Puerto Rico.  He reported he was not involved, and that he quickly took a cab to the Navy ship. 

Analysis

Based upon the evidence of record, the Board finds that chronic neck and back disabilities, hypertension, a groin disorder, and diverticulum are not shown to have developed as a result of an established event, injury, or disease during active service.  Evidence of a diagnosis of chronic neck and back disabilities are first shown in 2002 and 2004, respectively, each more than thirty years after separation from active service and cannot be presumed to have been incurred in service.  Although the Veteran stated he had possible hypertension in a March 1986 treatment note, the evidence of a diagnosis of hypertension was first seen in a June 1995 private discharge record and cannot be presumed to have been incurred in service.  Diverticulitis was first shown in June 1995, more than 20 years after separation from service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between current neck and shoulder disabilities, hypertension, and diverticulum diagnosed post-service and events during the Veteran's active service.  Neither the Veteran nor his representative have presented, identified, or alluded to the existence of, any such opinion.  In fact, the Veteran attributes his neck and back disabilities to a post-service injury, and in-service and post-service treatment records are silent for any previous complaints of neck or back injury or disability.  Although the Veteran had documented complaints of an ingrown groin hair in service, the August 2007 VA examiner indicated that he had no residuals from that in-service diagnosis, and any testicular pain was likely the result of his non-service connected back disorder.  Consequently, the Board finds that entitlement to service connection for a cervical disorder, a back disorder, hypertension, a groin disorder, and diverticulum are not warranted.

The Veteran has also claimed service connection for bunions.  The only evidence of a bunion disorder is the Veteran's claims that he started having bunions in service while he was in boot camp.  During his January 2009 Board hearing, he reported he never went to sick call and did not receive treatment until 1979, almost eight years after service.  The Veteran also claims that he has no current problem with his bunions.  The Board notes there are no treatment records, complaints or diagnosis of a current bunion disorder.  As the 1979 treatment records are unavailable, the Board assumes the veracity of the Veteran's claims that he underwent treatment.  Even so, to be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As the Veteran has no current bunion disorder, the claim for service connection is denied. 

The Veteran has claimed service connection for PTSD due to witnessing the suicide and attempted suicide of other sailors while in the Navy and witnessing a gang fight. 

The Veteran's available service treatment records are unremarkable for any express indication of complaints of or treatment for his mental health.  However, in Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the BVA of its obligations to assess the credibility and probative value of the other evidence."

Medical treatment records in the file show no mention of his alleged stressors until 2003 (just after he filed his application to reopen a claim of service connection for PTSD). Cf. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].

The Veteran has not presented any other evidence that tends to corroborate that his alleged stressor events in service actually occurred, nor is there any indication as to where such evidence can be found.  Consequently, he has not met an essential legal requirement for establishing service connection for PTSD.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran.

With regard to a psychiatric disorder other than PTSD, the Veteran was diagnosed with paranoid schizoaffective disorder, adjustment disorder and depressive mood during the period of this appeal (see, e.g., respectively, March 1976 referral for partial hospitalization and June 2007 SSA independent medical evaluation).  The Board finds the weight of the evidence is against service connection for any psychiatric disorder.  During his March 1976 alcohol treatment, the Veteran stated he was obsessed with things he did in the past.  He made no reference to events he later claimed to have witnessed while in the military.  In the June 2007 SSA Independent Medical Evaluation, the examiner noted that the Veteran is having some adjustment difficulties related to pain with reactive depressive symptoms and the Veteran attributes this to his pain and lifestyle changes.  There is no indication that any current psychiatric disorder is related to active service.  As the above analysis reflects, service connection is not warranted for any diagnosed psychiatric disorder because there is no credible and competent supporting evidence that any in-service injury or disease occurred, including the claimed in-service stressful events; the Veteran did not experience chronic psychiatric symptoms in service; the Veteran did not experience continuous psychiatric symptoms, including depressive disorder, since service separation.

The Board has carefully considered the Veteran's statements regarding his claimed physical and psychiatric disorders.  While the Board does not doubt the sincerity of his belief that his disorders are the result of his active service, these claims turn on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claims for service connection.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for back pain is denied. 

Entitlement to service connection for cervical corpectomy is denied. 

Entitlement to service connection for bunions is denied. 

Entitlement to service connection for a groin disorder with scrotal sonogram is denied. 

Entitlement to service connection for diverticulum is denied. 

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


